OPINION OF THE COURT
Pine, J.
I
Plaintiff commenced this action seeking damages for injuries she sustained as the result of defendants’ alleged medical malpractice. Several months after commencing the action, plaintiff moved for leave to amend the complaint by adding a separate cause of action under Public Health Law § 2801-d. For the reasons that follow, we conclude that Supreme Court erred in denying the motion.
II
Public Health Law § 2801-d was enacted in 1975 and provides in pertinent part:
“Any residential health care facility that deprives any patient of said facility of any right or benefit, as hereinafter defined, shall be liable to said patient for injuries suffered as a result of said deprivation, except as hereinafter provided. For purposes of this section a ‘right or benefit’ of a patient of a residential health care facility shall mean any right or benefit created or established for the well-being of the patient by the terms of any contract, by any state statute, code, rule or regulation or by any applicable federal statute, code, rule or regulation . . .
“The remedies provided in this section are in addition to and cumulative with any other remedies available to a patient, at law or in equity or by administrative proceedings” (§ 2801-d [1], [4] [emphasis added]).
The statute further provides that any damages recovered by a patient “shall be exempt for purposes of determining initial or continuing eligibility for [Medicaid]” (§ 2801-d [5]). Such significant relief is not available in a traditional tort cause of action. Furthermore, both punitive damages and attorneys’ fees may be *148awarded in a section 2801-d cause of action (see § 2801-d [2], [6]).
Ill
This Court first addressed Public Health Law § 2801-d in 1995 in Goldberg v Plaza Nursing Home Comp. (222 AD2d 1082 [1995]), a case in which the plaintiff asserted traditional tort causes of action including wrongful death, as well as a cause of action under section 2801-d. Relying exclusively on the legislative history of the statute, we concluded that “it is unlikely that the Legislature envisioned extension of the principle of strict liability to residential health care facilities for injuries and damages that are traditionally the subject of tort liability” (id. at 1084; see also Begandy v Richardson, 134 Misc 2d 357, 360-361 [1987]). We further stated that “the purpose [of the statute] was not to create a new personal injury cause of action based on negligence when that remedy already existed” (Goldberg, 222 AD2d at 1084). Thus, because the plaintiff “possessed the right to bring a[n] . . . action predicated upon [the] defendant’s negligence” (id.), we granted the defendant nursing home’s motion seeking summary judgment dismissing the section 2801-d cause of action (see id. at 1083-1084).
We next addressed Public Health Law § 2801-d in 2002, when we “decline[d] to apply the reasoning set forth in Goldberg” (Doe v Westfall Health Care Ctr., 303 AD2d 102, 109 [2002]). We permitted the plaintiff to assert a section 2801-d cause of action despite the fact that the plaintiff also asserted traditional tort causes of action (see id. at 109-112). In Doe, the plaintiff’s decedent had been raped by an employee of the defendant nursing home (see id. at 104). As a result of the rape, she became pregnant and gave birth to a baby boy (see id.). The decedent later died from unrelated causes, and her mother, individually and as administratrix of her estate, commenced the action asserting, inter alia, traditional tort causes of action and a cause of action under section 2801-d (see id. at 104-105). Relying on the clear language of section 2801-d (4), we concluded that the plaintiff in Doe was entitled to assert both the section 2801-d cause of action and the traditional tort causes of action because “the Legislature ha[d] explicitly expressed its intent to add to the available tort remedies” (id. at 112). We noted, however, that the rape of the decedent was “precisely the sort of conduct that [section 2801-d] was designed to target[ ] but [that] recovery for such conduct [was] often barred for plaintiffs who *149sue at common law” (id. at 110). Thus, our determination was based in part on the fact that, although the tort causes of action asserted by the plaintiff had survived a motion to dismiss, they “ultimately [might] not survive a motion for summary judgment” (id. at 112).
As our dissenting colleagues note, there is no difficulty with the sufficiency of plaintiffs evidence in this action and no bar to recovery if negligence is found. Thus, we are not faced with the same concerns as in Doe. We nevertheless conclude that, pursuant to the express terms of the statute, plaintiff is entitled to assert a cause of action under Public Health Law § 2801-d, regardless of the possible merit of the medical malpractice cause of action.
IV
“As a general rule of statutory interpretation, application of a statute’s clear language should not be ignored in favor of more equivocal evidence of legislative intent . . . [, and] the most direct way to effectuate the will of the Legislature is to give meaning and force to the words of its statutes” (Desiderio v Ochs, 100 NY2d 159, 169 [2003]).
Thus, “ ‘where the language of a statute is clear and unambiguous, courts must give effect to its plain meaning’ ” (Pultz v Economakis, 10 NY3d 542, 547 [2008]). The Court of Appeals has stated that
“[a]bsent ambiguity[,] the courts may not resort to rules of construction to broaden the scope and application of a statute[ ] because no rule of construction gives the court discretion to declare the intent of the law when the words are unequivocal . . . Lastly, [t]he courts are not free to legislate and if any unsought consequences result, the Legislature is best suited to evaluate and resolve them” (Matter of Raritan Dev. Corp. v Silva, 91 NY2d 98, 107 [1997] [internal quotation marks omitted]).
Because we conclude that the language of Public Health Law § 2801-d is clear and unambiguous, we are required to give effect to its plain meaning. The remedies set forth in section 2801-d “are in addition to and cumulative with any other remedies available to a patient, at law or in equity or by administrative proceedings” (§ 2801-d [4] [emphasis added]). Therefore, although “plaintiff possessed the right to bring a[n] . . . action *150predicated upon defendant^’] negligence” (Goldberg, 222 AD2d at 1084), we conclude that she is not precluded from asserting a separate cause of action under section 2801-d.
The dissenting opinion states that Public Health Law § 2801-d (4) “makes it clear that a plaintiff is not limited to a cause of action pursuant to that section,” and thus he or she may elect whether to pursue traditional tort causes of action or a section 2801-d cause of action. In our view, the dissenters fail to consider the clear language of the statute that the remedies of section 2801-d “are in addition to and cumulative with any other” right or remedy (§ 2801-d [4]). A plaintiff need not choose between traditional tort causes of action and a section 2801-d cause of action but, rather, may pursue both.
V
In concluding that we should adhere to our decisions in Goldberg and Doe, the dissenters rely on “the doctrine of stare decisis, which recognizes that legal questions, once resolved, should not be reexamined every time they are presented” (Dufel v Green, 198 AD2d 640, 640 [1993], affd 84 NY2d 795 [1995]). In our view, “[although due deference should be accorded the doctrine of stare decisis in order to promote consistency and stability in the decisional law, we should not blindly follow an earlier ruling [that] has been demonstrated to be unsound simply out of respect for that doctrine” (Brennin v Perales, 163 AD2d 560, 562 [1990]).
“[T]he doctrine of stare decisis, like almost every other legal rule, is not without its exceptions. It does not apply to a case where it can be shown that the law has been misunderstood or misapplied, or where the former determination is evidently contrary to reason. The authorities are abundant to show that in such cases it is the duty of courts to re-examine the question” (Rumsey v New York & New England R.R. Co., 133 NY 79, 85 [1892]; see Matter of Eckart, 39 NY2d 493, 498-499 [1976]).
Contrary to the statement of our dissenting colleagues, we are not “easily” casting aside the reasoned decisions of former members of this Court. At the time Goldberg was decided, it was the first appellate decision to address Public Health Law § 2801-d and, in Doe, this Court modified Goldberg in order to address a particularly heinous set of facts. We have concluded after careful consideration that it is our duty to reexamine those decisions and follow clear statutory language.
*151In adhering to the decision in Doe, our dissenting colleagues state that they would limit Public Health Law § 2801-d causes of action “to those cases in which recovery under a common-law cause of action would prove difficult or inadequate.” We conclude, however, that such a rule is “unworkable” (People v Damiano, 87 NY2d 477, 489 [1996, Simons, J., concurring]). In order to adhere to Doe, a court would be required to determine preliminarily whether recovery on the traditional tort causes of action will “prove difficult or inadequate.” Neither this Court in Doe nor the dissenters in this case have provided any criteria for such a determination. For example, how likely must it be that the traditional tort causes of action will fail before a section 2801-d cause of action will be permitted to stand, in accordance with Doe! This Court in Doe and the dissenters in this case have created an ambiguity not present in Goldberg and, in our view, that ambiguity creates the likelihood of inconsistent rulings and unpredictable results.
Since our holding in Goldberg, the First and Third Departments have permitted plaintiffs to assert both a Public Health Law § 2801-d cause of action and traditional tort causes of action (see e.g. Leclaire v Fort Hudson Nursing Home, Inc., 52 AD3d 1101, 1102 [2008]; Ward v Eastchester Health Care Ctr., LLC, 34 AD3d 247 [2006]; Fleming v Barnwell Nursing Home & Health Facilities, 309 AD2d 1132, 1132-1133 [2003]; Zeides v Hebrew Home for Aged at Riverdale, 300 AD2d 178, 178-179 [2002]). Thus, the “lessons of time” and the clear language of section 2801-d have led us to conclude that Goldberg, as modified by Doe, “creates more questions than it resolves, [and that the law is] ultimately . . . better served by a new rule” (People v Taylor, 9 NY3d 129, 149 [2007]).
While the dissenting opinion notes that neither the First Department nor the Third Department has analyzed the legislative history of Public Health Law § 2801-d or determined whether such a cause of action is proper in cases where the plaintiff could successfully recover under a traditional tort cause of action, we conclude that the omission of such an analysis in the decisions of those Departments implicitly recognizes that none is necessary. Where, as here, the clear and unambiguous language of the statute provides that the section 2801-d rights and remedies “are in addition to and cumulative with any other” right or remedy available to a patient (§ 2801-d [4]), there is no reason to look to the legislative history of the statute (see generally Desiderio, 100 NY2d at 169).
*152VI
Plaintiff is entitled to assert both a cause of action under Public Health Law § 2801-d and traditional tort causes of action. Accordingly, we conclude that the order should be reversed and plaintiff’s motion granted upon condition that plaintiff shall serve the proposed amended complaint within 20 days of service of the order of this Court with notice of entry.